--------------------------------------------------------------------------------

Exhibit 10.17




Garden State Securities Inc.

February 24, 2011

Nexaira Wireless, Inc.

1404 510 West Hastings Street Vancouver, B.C., Canada

Att: Mark Sampson, President, Chief Executive Officer and Director

Re: Advisory Services

Dear Mr. Sampson:

This letter confirms the engagement of Garden State Securities, Inc., a FINRA
member firm (“GSS”), as a non-exclusive financial advisor to Nexaira Wireless,
Inc. and its subsidiaries and affiliates (together, referred to as the
“Company”) for a period of 12 months commencing upon the date of your acceptance
of this letter. In this regard, the parties agree to the following terms and
conditions:

1. Engagement. The Company hereby engages and retains GSS as a non-exclusive
financial advisor for and on behalf of the Company to perform the Services as
set out in Section 2. GSS hereby accepts this engagement (the “Engagement”) on
the terms and conditions set forth in this Agreement.

2. Services. In connection with the Engagement, GSS agrees to perform the
following services for the Company:

(a) As requested from time to time by the Company, GSS shall provide financial
advisory services to the Company pertaining to the Company’s business affairs.
Without limiting the foregoing, GSS will assist the Company in developing,
studying and evaluating a financing plan, strategic and financial alternatives
and assist in negotiations and discussions pertaining thereto. GSS will assist
the Company in preparing an offering document or presentation materials
describing the Company, its operations, its historical performance and future
prospects. GSS will also assist the Company in advising of potential
mergers/acquisitions and developing corporate partnering relationships. GSS will
also analyze the Company’s capitalization structure, industry competitors and
comparable valuations.

(b) GSS agrees to use its best efforts to make itself available to the Company’s
officers, at such mutually agreed upon place and time during normal business
hours for reasonable periods of time for the purpose of advising and assisting
the Company in preparing reports, summaries, corporate and/or transaction
profiles, due diligence packages and/or other material and documentation as
shall be necessary, in the opinion of GSS, acting reasonably and in keeping with
the mandate of the Engagement. Such availability will be subject to reasonable
advance notice and mutually convenient scheduling. In addition, GSS shall make
its investment banking personnel available for telephone conferences with the
Company’s principal financial sales and/or operating officers during normal
business hours upon reasonable advance notice and mutually agreed upon dates and
times to assist with, and evaluate proposals.



--------------------------------------------------------------------------------


2

3. Compensation. As compensation for the services rendered by GSS to the Company
pursuant to this Agreement and in addition to the expense allowance set forth in
Section 4 (“Expenses”) below, the Company shall pay to GSS up to 1,800,000
shares of restricted common stock (“Advisory Stock”) at a deemed price of $0.10
per share as set forth below:

(a) Within five (5) business days of the execution of this Agreement, the
Company shall issue 450,000 shares of the Advisory Stock pursuant to GSS’s
instructions to designate the Advisory Stock to certain GSS employees and
affiliates of GSS. Subject to section 11(k), these shares of Advisory Stock
shall immediately vest. In the event that any Advisory Stock is to be registered
in the name of any GSS designees, GSS must provide to the Company evidence
satisfactory to the Company that such GSS designees are able to receive the
Advisory Stock on a basis exempt from the registration requirements of the
United States Securities Act of 1933, as amended (the “1933 Act”); and

(b) 150,000 shares of the Advisory Stock will be issued to GSS pursuant to GSS’s
instructions to designated the Advisory Stock to certain GSS employees and
affiliates of GSS on the last day of each month, starting from the last day of
the fourth month following the execution of this Agreement through to the last
day of the twelfth months following the execution of this Agreement. The
issuance of the 150,000 shares of Advisory Stock on a monthly basis will only
occur in the event that GSS has performed its services for the entire month
preceding the proposed date of issuance.

Upon GSS’s request and after such time that the Advisory Stock is eligible to be
sold pursuant to SEC Rule 144 and GSS delivers to the Company such documentation
as the Company, or its legal counsel, deems necessary in its sole discretion in
order to render a legal opinion relating to the removal of legends, the Company
shall deliver to GSS and the Company’s transfer agent legal opinion letters for
GSS, and for each designee relating to the removal of legends.

4. Expenses. In addition to the compensation set out in Section 3 above, the
Company agrees to reimburse GSS, upon request made from time to time, for its
reasonable out-of-pocket expenses incurred by GSS in connection with its
activities under this Agreement; provided, however, GSS shall not incur any
expense in excess of $500 without the prior written consent of the Company.
These expenses include, but are not limited to, long distance phone charges,
airfare, hotel lodging and meals, transportation, outside consultants, printing,
and overnight express mail incurred by GSS in fulfilling its duties under this
Agreement.

5. Intentionally Left Blank



--------------------------------------------------------------------------------


3

6. Confidentiality and Non- Disclosure. The Company is prepared to make
available to GSS certain information concerning the business, financial
condition, operations, assets and liabilities of the Company pursuant to this
Engagement, in connection with the performance of GSS’s duties hereunder. As a
condition to such information being furnished to GSS and its employees,
consultants or agents, GSS agrees to treat any information concerning the
Company (whether prepared by the Company, its advisors, investors or otherwise
and irrespective of the form of communication) which is furnished to GSS or to
its employees or agents now or in the future by or on behalf of the Company
(herein collectively referred to as the “Evaluation Material”) in accordance
with the provisions of this Agreement, and to take or abstain from taking
certain other actions hereinafter set forth. The term “Evaluation Material” also
shall be deemed to include all notes, analyses, compilations, studies,
interpretations or other documents prepared by GSS, its employees or agents
which contain, reflect or are based upon, in whole or in part, the information
furnished to GSS, its employees or agents pursuant hereto. The term “Evaluation
Material” does not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by GSS, its
employees or agents, or (ii) becomes available to GSS on a non-confidential
basis from a source other than the Company (including without limitation any of
the Company’s directors, officers, employees or agents), or any of its
attorneys, accountants, investors, consultants, bankers and financial advisors
(collectively, the “Representatives”), provided that such source is not bound by
a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information.

GSS hereby agrees that GSS, its employees, consultants and agents shall use the
Evaluation Material solely for the purposes contemplated by this Agreement, that
the Evaluation Material will be kept confidential and that GSS, its employees,
consultants and agents will not disclose any of the Evaluation Material in any
manner whatsoever; provided, however, that GSS may make any disclosure of such
information to which the Company give its prior written consent.

However, the Company will not provide GSS or any GSS affiliate with any material
non-public information without prior written notice in which GSS will only
accept receipt of such material non-public information after the signing of a
separate non-disclosure agreement between the Company and GSS.

7. Indemnification. The Company agrees to indemnify GSS and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(each such person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint or several, related to the
Engagement pursuant to, and the performance by GSS of the services contemplated
by, this Agreement but only in the event that such losses, claims, damages and
liabilities are not the result of any negligence on the part of GSS or an
Indemnified Party. The Company will reimburse any Indemnified Party for all
expenses (including fees and costs of counsel) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Company. If the
indemnification of an Indemnified Party provided for in this Agreement is for
any reason held unenforceable, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable is such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and GSS, on the other hand; provided,
however, that in no event shall the Indemnified Parties be required to
contribute an aggregate amount in excess of the aggregate fees actually paid to
GSS under this Agreement. The Company agrees that it will not settle, compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding in respect of which indemnification could be sought under
the indemnification provision of this Agreement (whether or not GSS or any other
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.



--------------------------------------------------------------------------------


4

8. Independent Contractor. The Company acknowledges that GSS has been retained
to act solely as a financial advisor to the Company. In such capacity, GSS shall
act as an independent contractor, and any duties of GSS arising out of its
engagement pursuant to this Agreement shall be owed solely to the Company. GSS
shall be responsible for the payment of all federal, state and local taxes which
may be payable in connection with the receipt of compensation hereunder.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each of GSS and the Company:
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement shall be instituted exclusively in New York State Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York; (b) waives any objection which the Company may
have now or hereafter to the venue of any such suit, action or proceeding; and
(c) irrevocably consents to the jurisdiction of the foregoing named courts in
any such suit, action or procedure. Each of the Company and GSS further agrees
to accept and acknowledge service of any and all process which may be served in
any suit, action or proceeding in the foregoing courts, and agrees that service
of process upon the Company or GSS mailed by certified mail to the address of
the recipient otherwise appearing in this Agreement shall be deemed in every
respect effective service of process upon the Company in any such suit, action
or proceeding. In the event of litigation between the parties arising hereunder,
the prevailing party shall be entitled to costs and reasonable attorney's fees.

10. Term and Termination. After the first ninety (90) days either party may
terminate this Agreement at any time with or without cause by giving two (2)
days' written notice to the other party.

11. Representations and Warranties. For purposes of this Agreement and the
issuance of the Advisory Stock, GSS represents and warrants as follows:

(a) GSS does not have a preexisting personal or business relationship with the
Company or any of its directors or executive officers, or by reason of any
business or financial experience or the business or financial experience of any
professional advisors who are unaffiliated with and who are compensated by the
Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect the
GSS’s interests in connection with the investment in the Company.

(b) GSS is aware that:

(i) the Advisory Stock are not transferable (except to GSS designees) under this
Agreement or applicable securities laws; and (ii) the Articles of Incorporation
and Bylaws of the Company contain provisions that limit or eliminate the
personal liability of the officers, directors and agents of the Company and
indemnify such parties for certain damages relating to the Company, including
damages in connection with the Advisory Stock and the good-faith management and
operation of the Company.

 



--------------------------------------------------------------------------------


5

(c) GSS acknowledges that none of the Advisory Stock have been or will be
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons, as
that term is defined in Regulation S under the 1933 Act (“Regulation S”), except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable securities laws.

(d) N/A

(e) The Company and its officers, directors and agents have answered all
inquiries that GSS has made of them concerning the Company or any other matters
relating to the formation, operation and proposed operation of the Company and
the offering and sale of the Advisory Stock.

(f) GSS is duly organized and in good standing in the state or country of its
incorporation and is authorized and otherwise duly qualified to purchase and
hold the Advisory Stock. GSS has its principal place for business at 328 Newman
Springs Road, Red Bank, New Jersey, 07701 and has not been formed for the
specific purpose of acquiring the Advisory Stock unless all of its equity owners
qualify as accredited individual investors.

(g) All information that GSS has provided to the Company concerning GSS is
correct and complete as of the date hereof and may be relied upon, and if there
should be any material adverse change in such information prior to this
Agreement being executed, GSS will immediately provide the Company with such
information.

(h) In rendering the services hereunder and in connection with the Advisory
Stock, GSS agrees to comply with all applicable federal and state securities
laws, the rules and regulations thereunder, the rules and regulations of any
exchange or quotation service on which the Company's securities are listed and
any other applicable rules and regulations.

(i) GSS acknowledges and agrees that the Company has advised GSS that the
Company is relying on an exemption from the requirements to provide GSS with a
prospectus and to issue the Advisory Stock through a person registered to sell
securities under applicable securities legislation to issue the Advisory Stock
and, as a consequence of acquiring the Advisory Stock pursuant to such exemption
certain protections, rights and remedies provided by the applicable securities
legislation of British Columbia including statutory rights of rescission or
damages, will not be available to GSS.

(j) GSS acknowledges that any resale of any of the Advisory Stock will be
subject to resale restrictions contained in the securities legislation
applicable to GSS or proposed transferee. GSS acknowledges that none of the
Advisory Stock have been registered under the 1933 Act or the securities laws of
any state of the United States. The Advisory Stock may not be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state securities laws or exemptions from such registration
requirements are available.



--------------------------------------------------------------------------------


6

(k) GSS acknowledges and agrees that the Advisory Stock may not be transferred
(except to GSS designees) under Section 78.211 of the Nevada Revised Statutes
until the services related to the Advisory Stock have been fully performed and
further acknowledges and agrees that the Advisory Stock will bear a legend to
reflect the foregoing.

(l) GSS acknowledges that the Advisory Stock are subject to resale restrictions
in Canada and may not be traded in Canada except as permitted by the applicable
provincial securities laws and the rules made thereunder.

(m) GSS represents, warrants and acknowledges that:

(i)     

pursuant to British Columbia Instrument 51-509 (“BCI 51-509”), a subsequent
trade in the Advisory Stock in or from British Columbia will be a distribution
subject to the prospectus and registration requirements of applicable Canadian
securities legislation unless certain conditions are met, which conditions
include, among others, a requirement that any certificate representing the
Advisory Stock (or ownership statement issued under a direct registration system
or other book entry system) bear the restrictive legend (the “BC Legend”)
specified in BCI 51-509;



(ii)     

GSS is not a resident of British Columbia and undertakes not to trade or resell
any of the Advisory Stock in or from British Columbia unless the trade or resale
is made in accordance with BCI 51-509. GSS understands and agrees that the
Company and others will rely upon the truth and accuracy of these
representations and warranties made in this Section 0 and agrees that if such
representations and warranties are no longer accurate or have been breached, GSS
shall immediately notify the Company;



(iii)     

by executing and delivering this Agreement and as a consequence of the
representations and warranties made by GSS in this Section 0, GSS will have
directed the Company not to include the BC Legend on any certificates
representing the Advisory Stock to be issued to GSS. As a consequence, GSS will
not be able to rely on the resale provisions of BCI 51-509, and any subsequent
trade in any of the Advisory Stock in or from British Columbia will be a
distribution subject to the prospectus and registration requirements of the
applicable Canadian securities legislation; and



(iv)     

if GSS wishes to trade or resell any of the Advisory Stock in or from British
Columbia, GSS agrees and undertakes to return, prior to any such trade or
resale, any certificate representing the Advisory Stock to the Company's
transfer agent to have the BC Legend imprinted on such certificate or to
instruct the Company's transfer agent to include the BC Legend on any ownership
statement issued under a direct registration system or other  book entry system.

12. Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior discussion, agreements and understandings between them with
respect thereto. This Agreement may not be modified except in a writing signed
by the parties.



--------------------------------------------------------------------------------


7

13. Assignment. Neither this Agreement nor the rights of either party hereunder
shall be assigned by either party without the prior written consent of the other
party.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

15. No Fiduciary Relationship. The Company acknowledges and agrees that: (i)
this Agreement is an arm’s-length commercial transaction between the Company and
GSS; (ii) in connection therewith and with the process leading to any subsequent
transaction as referred to hereunder, including any offering of securities of
the Company, GSS is not acting as a fiduciary of the Company; (iii) GSS has not
assumed any fiduciary responsibility in favor of the Company or any subscriber
or investor with respect to any securities offering contemplated hereby or the
process leading thereto, including any negotiation related to the pricing of any
securities; and (iv) the Company has consulted its own legal and financial
advisors to the extent it has deemed appropriate in connection with this
Agreement.

16. Press Releases/Public Announcements. Neither party shall issue any press
release or public announcement of this Agreement or the terms hereof without the
prior consent of the other party; provided, however, the Company may make
filings under applicable federal and state securities laws as required under
applicable law but shall provide GSS with a reasonable opportunity to review and
comments upon any proposed filing.

  Sincerely,   Garden State Securities Inc.     By: “Ernest Pellegrino”   Name:
Ernest Pellegrino Agreed and Accepted: Title: Director of Corporate Finance
Date: February 24, 2011   Nexaira Wireless, Inc.   By: “Mark Sampson”   Name:
Mr. Mark Sampson   Title: CEO  

 


--------------------------------------------------------------------------------